256 Ga. 61 (1986)
344 S.E.2d 230
FRANKLIN
v.
FRANKLIN.
43204.
Supreme Court of Georgia.
Decided June 10, 1986.
Mackay, Cordes, Daniel & King, James A. Mackay, for appellant.
E. T. Hendon, for appellee.
HUNT, Justice.
On the death of Robert A. Franklin, Jr., in 1984, appellant, as executrix of his estate, terminated the alimony payments required under the 1978 divorce settlement between Franklin and his former wife, Martha Franklin. The agreement which was incorporated in the decree provided in material part that: "Mr. Franklin shall pay to Mrs. Franklin the sum of $1,000 per month as alimony . . . until Mrs. Franklin marries or dies. . . . Said payments are a charge against the estate of Mr. Franklin," and "Each and every item and condition of this Agreement are made charges against the estate of both parties if the same has not been completed upon the death of either party."
The trial court granted summary judgment to the former wife on her specific performance action on the grounds that the agreement unequivocally expressed the clear intent that the payment of alimony was to survive Mr. Franklin's death and that there was no material issue of fact as to that claim. We agree and affirm.
Judgment affirmed. All the Justices concur, except Weltner, J., who dissents.